Me. Justice TIbeNÁNDez
delivered the opinion of the court.
This is an appeal taken by the defendant from a judgment of the District Court of Gruayama which, on the 26th of September of last year, sentenced him, for the crime of aggravated assault and battery, to six months in jail, and the payment of costs.
There is no bill of exceptions or statement of facts in the record, nor has any allegation been made before this Supreme Court in support of the appeal.
*47We do not find any substantial defect in tbe record which would warrant the reversal of the judgment appealed from, and therefore the same should be affirmed, with the costs against the appellant, Tomás Colón.

Affirmed.

Chief Justice Quinones and Justices Higueras, MacLeary and Wolf concurred.